Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed 5/17/22.
	Claims 9, 16, 18, and 22-27 are pending.
Information Disclosure Statement
	The IDS filed 6/21/22 has been considered by the examiner.
Allowable Subject Matter
Claims 9, 16, 18, and 22-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the claim limitation “wherein a resource of the physical channel scheduled for the PDSCH is determined based on an index of the synchronization signal block” as now recited in independent claim 9 and similarly recited in the remaining independent claims 16 and 18.  Since the prior art does not teach the above-identified limitation, it does not teach or suggest that both the “first system information” and the “index of the synchronization signal block” are used to determine a resource of the physical channel scheduled for the PDSCH as now recited in each independent claim.
Frenger et al., US 2019/0289639, (“Frenger”) is the closest prior art of record.  It teaches a base station transmitting to a UE a synchronization signal block having an index and including synchronization signals and a PBCH having a MIB.  It also teaches transmitting periodically broadcasted SIBs and on-demand SIBs using multiple PDSCH(s).  However, it does not teach or suggest the above-identified claim limitation as now recited in each independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/
Examiner, AU 2414
/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414